Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 17/750004
    
        
            
                                
            
        
    

Parent Data17750004, filed 05/20/2022 is a continuation of 16581812, filed 09/25/2019 ,now U.S. Patent #11416544
1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,416,544. Although the claims at issue are not identical, they are not patentably distinct from each other because both application directed to similar claimed invention providing a user of a device with a music service accessible via device; receiving a digital user request to (1) select a music composition based on a digital image corresponding to one or more music composition and (2) digitally fetch the music composition for use via the music service; in response to receiving the digital user request: analyzing the digital image and selecting the music composition based on the analysis of the digital image; and digitally fetching the music composition for via the music service.  The patent 544 also include additional limitations the content comprising an audio-based sample segment, analyzing the audio-based sample segment and determining, as a result of the analysis, that (1) the audio-based sample segment is a segment of the music composition or (2) the audio-based sample segment is a segment of an additional music composition that is similar to the music composition according to a similarity metric; selecting the music composition in response to determining that (1) the audio-based sample segment is a segment of the music composition or (2) the audio-based sample segment is a segment of the additional music composition that is similar to the music composition according to the similarity metric.  One ordinary skill in the art would be able to modify or remove these additional limitations of 544 to arrive the same invention as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1-6, 9-10 and 12-20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Willis et al. (Pub. No. US 2013/0031162).
As to claim 1, Willis discloses a computer-implemented method comprising:
providing a user of a device with a music service accessible via the device (media selection based on a social metadata) (paragraph 0010);
receiving a digital user request to (1) select a music composition based on content from an additional music service (the media server from a recommendation server, a media list based on the identified artist) (paragraph 0010) and (2) digitally fetch the music composition for use via the music service (transmitting, by the media server to the device for presentation to the first user, an identification of the selected first item of media) (paragraph 0010);
in response to receiving the digital user request:
analyzing the content and selecting the music composition based on the analysis of the image (the media server from a recommendation server, a media list based on the identified artist) (paragraph 0010) (the recommendation server analyzes the request artist to recommend the media list); and
digitally fetching the music composition for use via the music service (transmitting, by the media server to the device for presentation to the first user, an identification of the selected first item of media) (paragraph 0010).

As to claim 2, Willis discloses the computer-implemented method of claim 1, wherein the music service operates as part of a social media platform (the user may be prompted to ‘sign in’ to the media deliver service using a public authentication API provided by a social network...) (paragraph 0007).

As to claim 3, Willis discloses the computer-implemented method of claim 1, wherein the music service enables the user to at least one of: consume music compositions via the device (consume = playback) (paragraph 0107); or share music compositions via the device.

As to claim 4, Willis discloses the computer-implemented method of claim 3, wherein, upon digitally fetching the music composition, the method further comprises at least one of: playing the music composition for the user's consumption (playback) (paragraph 0107); adding the music composition to a music station for the user's consumption; or enabling the user to digitally share the music composition.

As to claim 5, Willis discloses he computer-implemented method of claim 4, wherein the music station comprises at least one of: a static queue of music compositions (media queue) (paragraph 0105); or an evolving ephemeral queue of music compositions.

As to claim 6, Willis discloses the computer-implemented method of claim 1, wherein the content comprises a digital image of an interface displaying a queue of one or more music compositions within a music station provided by the additional music service (timeline or media queue, for each station that identifies the next item to send to a client 200) (paragraph 0105).

As to claim 9, Willis discloses the computer-implemented method of claim 1, wherein the digital image comprises a digital image of album art (album) (paragraph 0108).

As to claim 12, Willis discloses the computer-implemented method of claim 1, wherein the digital image comprises screenshot captured via user interface (paragraph 0108).

As to claim 13, Willis discloses the computer-implemented method of claim 1, wherein analyzing the digital image comprises using a machine learning to perform an image recognition analysis (machine learning to perform the image recognition analysis) (paragraph 0036)

As to claim 14, Willis discloses the computer-implemented method of claim 1, wherein digital fetching the music composition comprises at least one of: downloading the music composition to the device’s memory; or streaming the music composition to the user device (streams) (paragraph 0004.

Claim 15 is rejected under the same reason as to claim 1, Willis discloses a system comprising: a providing module, stored in memory, that provides a user of a device with a music service accessible via the device; a receiving module, stored in memory, that receives a digital user request to (1) select a music composition based on content from an additional music service (the media server from a recommendation server, a media list based on the identified artist) (paragraph 0010) and (2) digitally fetch the music composition for use via the music service (transmitting, by the media server to the device for presentation to the first user, an identification of the selected first item of media) (paragraph 0010); an analysis module, stored in memory, that, in response to the receiving module receiving the digital request, analyzes the content and selects the music composition based on the analysis of the content (the media server from a recommendation server, a media list based on the identified artist) (paragraph 0010) (the recommendation server analyzes the request artist to recommend the media list); a fetching module, stored in memory, that digitally fetches the music composition for use via the music service (transmitting, by the media server to the device for presentation to the first user, an identification of the selected first item of media) (paragraph 0010).; and at least one physical processor (processor) (paragraph 0078) configured to execute the providing module, the receiving module, the analysis module, and the fetching module (software routines) (paragraph 0078).

As to claim 16, Willis discloses the system of claim 15, wherein the music service operates as part of a social media platform (the user may be prompted to ‘sign in’ to the media deliver service using a public authentication API provided by a social network...) (paragraph 0007).

As to claim 17, Willis discloses the system of claim 15, wherein the music service enables the user to at least one of: consume music compositions via the device (consume = playback) (paragraph 0107); or share music compositions via the device.

As to claim 18, Willis discloses the system of claim 15, wherein the content comprises a digital image of an interface displaying a queue of one or more music compositions within a music station provided by the additional music service (media queue) (paragraph 0105).

As to claim 19, Willis discloses the system of claim 15, wherein the content comprises a digital of album art (album) (paragraph 0108).

Claim 20 is rejected under the same reason as to claim 1, Willis discloses a non- transitory computer-readable medium (main memory) (paragraph 0078) comprising one or more computer-readable instructions (software routines) (paragraph 0078) that, when executed by at least one processor (processor) (paragraph 0078) of a computing device.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Willis et al. (Pub. No. US 2013/0031162) in view of Kendrick (Pub. No. US 2018/0300577 A1).

As to claim 7, Willis discloses the computer-implemented method of claim 6 excepting for wherein: analyzing the content comprises: scanning the digital image; and identifying the music composition within the digital image as a result of the scanning; and selecting the music composition comprises selecting the music composition in response to identifying the music composition within the digital image. However, Kendrick discloses wherein: analyzing the content comprises: scanning the digital image; and identifying the music composition within the digital image as a result of the scanning; and selecting the music composition comprises selecting the music composition in response to identifying the music composition within the digital image (in order to purchase digital copies of songs, a user may simply capture an image of a physical record or album, and be presented an option to purchase the song(s) on the record or album, without requiring the user to search for the songs individually) (paragraph 0033). This suggested that by capturing the image of the record or album the user might be able to identify the music composition using the image to purchase or in another word identify and retrieve the composition based on captured image. Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the instant application to include identify and retrieve the composition based on captured image as disclosed by Kendrick in order to provide composition retrieval.

Allowable Subject Matter
5.	Claims 8, 10-11  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 8, Both Willis and Kendrick fail to disclose analyzing the content comprises: scanning the digital image; identifying an additional music composition within the digital image as a result of the scanning; and determining that the music composition is similar to the additional music composition according to a similarity metric; and selecting the music composition comprises selecting the music composition in response to determining that the music composition is similar to the additional music composition” in conjunction with preceding claim language.

As to claim 10, Willis and Kendrick fail to disclose “”analyzing the digital image comprises scanning the digital image and identifying a queue of music compositions within an album corresponding to the album arts; and selection the music composition comprises selecting the music composition in response to identifying the music composition within the queue of the music compositions” in conjunction with the language of preceding claim(s).

As to claim 11, Willis and Kendrick fail to disclose “analyzing the digital image comprises scanning the digital image and identifying a queue of music composition within an album corresponding to the album art; and selecting the music composition comprises selecting the music composition in response to determining that the music composition is similar to one or more of the music compositions within the queue according to a similar metric” in conjunction with claim language of preceding claim(s).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154